854 F.2d 1316Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Lebron CHURCH, Petitioner-Appellant,v.Edward W. MURRAY, Attorney General of the State of Virginia,Respondents- Appellees.
No. 88-7579.
United States Court of Appeals, Fourth Circuit.
Submitted April 27, 1988.Decided July 25, 1988.

William Lebron Church, appellant pro se.
Katherine Baldwin Toone, Office of Attorney General of Virginia, for appellees.
Before JAMES DICKSON PHILLIPS, SPROUSE, and WILKINSON, Circuit Judges.
PER CURIAM:


1
William Church seeks to appeal the magistrate's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the magistrate's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the magistrate.  Church v. Murray, C/A No. 88-61-R (E.D.Va. Mar. 18, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.